Lewis, J.
1. A receiver who disobeys an order of court, and thereby converts-to his own use property in his possession as receiver, may be imprisoned for contempt of court, both for the direct contempt of disobeying the order and. for the refusal to restore the property so converted by him.
2. When a receiver has been imprisoned for a refusal to pay to the court money which has been adjudged to be in his possession, the court may at any time in its discretion, 'either upon its own motion or upon the application of the receiver, inquire into the question of his ability to comply with the order of the court.
S. It does not appear in the present case that the court abused its discretion in refusing to institute an inquiry on the application of the receiver on the question of his present ability to comply with the order of the court requiring him to pay over the money adjudged to be in his possession.
4. It not appearing from anything in the record that the question of the constitutionality of the proceeding under which the receiver was imprisoned was raised in the application now under review, this court will not undertake to pass on such question, notwithstanding it is directly raised on the assignment of error in the bill of exceptions.

Judgment affirmed.


All the Justices concurring.

John P. Boss, for plaintiff.
H. B. Harris, John I Hall, Olin J. Wimberly, O. P: Steed and Anderson & Grace, contra.